DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 8, 9, and 10 recites the limitation “facing part”. It is unclear what constitutes as being a “facing part” in this context. The specification does not specify what the “facing part” is nor is there a part number for it. Examiner is interpreting the “facing part” as “a vehicle exterior side surface 32a facing the vehicle exterior side; and a vehicle interior side surface 32b” mentioned within the specification in paragraph [0040]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20160121701 hereinafter Yoshida) in view of Ishikawa (US20040194390 hereinafter Ishikawa).
	With regard to claim 1, Yoshida teaches
A vehicle door sash structure comprising: 
	a door sash (5) that forms a window opening (4) and surrounds front (see figure 1) and rear edges (see figure 1) and an upper edge (see figure 1) of window glass (21) that is elevated or lowered within the window opening (4); 
	an upright pillar sash (20) constituting the door sash (5) and extending in elevating/lowering directions of the window glass (21) along one of the front and rear edges of the window glass (21); and

	wherein the upright pillar sash (20) includes: a design part (51d) located on a vehicle exterior side; and a main body (53) located on vehicle interior side with respect to the design part (51d) and having an internal space (see figure 13A), 
	the elevating/lowering mechanism (23 and 51) includes: a slider (23) secured to the window glass (21); a guide rail (51) that guides the slider (23) so as to be movable in the elevating/lowering directions; and a transmission member (regulator, not shown, paragraphs [0051 and 0062]), 
	the main body (53) of the upright pillar sash (20) houses the slider (23), the guide rail (51), and the transmission member (regulator, not shown, paragraphs [0051 and 0062]), and 
	the guide rail (51) regulates movement of the slider (23) in both vehicle interior and vehicle exterior directions, on a vehicle interior surface side of the window glass (21).

Yoshida is silent to that its elevating/lowering mechanism (23 and 51) that operates elevating/lowering movement of its window glass (21) is by a driving force of a drive source and that its transmission member (regulator, not shown, paragraphs [0051 and 0062]) transmits a driving force from the drive source to its slider (23)



	It would have been obvious at the time of filing applicants invention to have modified Yoshida, to have the drive source of Ishikawa because window regulators were known to have motors in the art in order to move windows up and down without the need to perform the action manually which thus saves the user both time and strain on the body.


	With regard to claim 2, Yoshida teaches
the main body (53) of the upright pillar sash (20) has a bursiform cross section part (see figure 13B) open to the vehicle exterior side, and the guide rail (51) closes an open portion of the bursiform cross section part (see figure 13B) on the vehicle exterior side.

	With regard to claim 3, Yoshida teaches
the main body (53) of the upright pillar sash (20) includes a frame part (12a) that is open to the vehicle exterior side and that is open at least partially to the vehicle interior side, and the guide rail (51) closes an open portion on the vehicle exterior side of the frame part (12a).

	With regard to claim 4, Yoshida teaches
a vehicle interior-side cover (12b) that covers the frame part (12a) from the vehicle interior side so as to close the open portion on the vehicle interior side of the frame part (12a).

	With regard to claim 5, Yoshida teaches
The vehicle door sash structure according to claim 2,
 wherein the guide rail (51) includes: 
a first section (51) into which a sliding part provided on the slider (23) is slidably inserted; and 
a second section (12) that is offset with respect to the first section in inner and outer peripheral directions with the window opening (4) defined as an inner peripheral side and that houses a transmission receiving part of the slider (23) to which the driving force (drive source, when provided with Ishikawa) is transmitted from the transmission member (regulator not shown, paragraphs [0051 and 0062]).

	With regard to claim 6, Yoshida teaches
The vehicle door sash structure according to claim 2, wherein the internal space (see figure 13A) of the main body (53) includes: 


    PNG
    media_image1.png
    395
    572
    media_image1.png
    Greyscale

Does not teach a direction changing member that is disposed in the main body over the vehicle exterior-side space and the vehicle interior- side space so as to change an extending direction of the transmission member.

However Ishikawa teaches a direction changing member (34) that is disposed in a main body (26) over the vehicle exterior-side space and the vehicle interior- 

	It would have been obvious at the time of filing applicant’s invention to have modified Yoshida, having the drive source of Ishikawa, to have included a direction changing member because the direction changing member allows the drive motor to output less force in order to move the slider thus resulting in an more efficient system.

	With regard to claim 7, Yoshida teaches
the design part (51d) and the guide rail (51) are formed integrally (see figure 13A)

	With regard to claim 14, Yoshida teaches
the slider (23) has a sliding part (28) that is slidable along the guide rail (51), the sliding part (25a) and the transmission member (regulator, not shown, paragraphs [0051 and 0062]) are disposed at different positions in the vehicle vertical direction.

	With regard to claim 15, Yoshida teaches
a frame member (3a) and the guide rail (51) which constitute the upright pillar sash (20) are discrete members (see figure 15A)

	With regard to claim 8, Yoshida teaches
A vehicle door sash structure comprising: 
	a door sash (5) that forms a window opening (4) and surrounds front (see figure 1) and rear edges (see figure 1) and an upper edge (see figure 1) of window glass (21) that is elevated or lowered within the window opening (4); 
	an upright pillar sash (20) constituting the door sash (5) and extending in elevating/lowering directions of the window glass (21) along one of the front and rear edges of the window glass (21), and including a facing part (21a) located on the vehicle interior side with respect to the window glass (21) and facing the interior-side of the window glass (21); and 
	an elevating/lowering mechanism (23 and 51) that operates elevating/lowering movement of the window glass (21), 
	wherein the elevating/lowering mechanism (23 and 51) includes: a slider (23) secured to the window glass (21); a guide rail (51) that guides the slider (23) so as to be movable in the elevating/lowering directions; 
	the slider (23), the guide rail (51) and the transmission member (regulator, not shown, paragraphs [0051 and 0062]) are located between the facing part of the upright pillar sash (20) and the window glass (21) in vehicle interior and exterior directions as viewed along the elevating/lowering directions of the window glass (21), and 


Yoshida is silent to that its elevating/lowering mechanism (23 and 51) that operates elevating/lowering movement of its window glass (21) is by a driving force of a drive source and that its transmission member (regulator, not shown, paragraphs [0051 and 0062]) transmits a driving force from the drive source to its slider (23)

However, Ishikawa teaches a elevating/lowering mechanism (36) that operates elevating/lowering movement of a windowpane (25) by a driving force of a drive source (drive motor, not shown)

	It would have been obvious at the time of filing applicants invention to have modified Yoshida, to have the drive source of Ishikawa because window regulators were known to have motors in the art in order to move windows up and down without the need to perform the action manually which thus saves the user both time and strain on the body. 
	

With regard to claim 9, Yoshida teaches

	the main body (53) is arranged to have an internal space (see figure 13A) therein defined by the facing part (21a) and a part of the main body (53), and 
	the main body (53) houses the slider (23), the guide rail (51), and the transmission member (regulator, not shown, paragraphs [0051 and 0062]) in the internal space (see figure 13A).

	With regard to claim 10, Yoshida teaches
the facing part (21) of the upright pillar sash (20) has a bursiform cross section part (see figure 13B) open to the vehicle exterior side, and 
	the guide rail (51) closes an open portion of the bursiform cross section part (see figure 13B) on the vehicle exterior side.

	With regard to claim 11, Yoshida teaches
the guide rail (51) includes: 
	a first section (51) into which a sliding part provided on the slider (23) is slidably inserted; and 
	a second section (12) that is offset with respect to the first section in inner and outer peripheral directions with the window opening (4) defined as an inner peripheral side and that houses a transmission receiving part of the slider (23) to 

	With regard to claim 12, Yoshida teaches
the slider (23) has a sliding part (28) that is slidable along the guide rail (51), the sliding part (25a) and the transmission member (regulator, not shown, paragraphs [0051 and 0062]) are disposed at different positions in the vehicle vertical direction.

	With regard to claim 13, Yoshida teaches
a frame member (3a) and the guide rail (51) which constitute the upright pillar sash (20) are discrete members (see figure 1)







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637